
	

113 S4 IS: Rebuild America Act
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 4
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Reid (for himself,
			 Mrs. Boxer, Mr.
			 Durbin, Mr. Schumer,
			 Mr. Wyden, Mr.
			 Levin, Mr. Brown,
			 Mr. Schatz, Mr.
			 Harkin, Mrs. Gillibrand,
			 Mr. Lautenberg, Ms. Klobuchar, and Mr.
			 Coons) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To create jobs and strengthen our economy by rebuilding
		  our Nation’s infrastructure. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rebuild America
			 Act.
		2.Sense of the
			 senateIt is the sense of the
			 Senate that Congress should—
			(1)create jobs and
			 support businesses while improving our Nation’s global competitiveness by
			 modernizing and strengthening our national infrastructure;
			(2)invest resources
			 in transportation corridors of national and regional significance that promote
			 commerce and reduce congestion;
			(3)update and
			 enhance our national network of rail, dams, and ports of the United
			 States;
			(4)develop
			 innovative financing mechanisms for infrastructure, such as an infrastructure
			 bank, to leverage Federal funds with private sector partners;
			(5)invest in
			 critical infrastructure, such as a smarter national energy grid, to reduce
			 energy waste and bolster investment in clean energy jobs and industries;
			(6)invest in clean
			 energy technologies that help free the United States from its dependence on
			 oil, especially foreign oil;
			(7)eliminate
			 wasteful tax subsidies that promote pollution and fail to reduce our reliance
			 on foreign oil;
			(8)spur innovation
			 by facilitating the development of new cutting-edge broadband internet
			 technology and improving internet access for all Americans;
			(9)modernize,
			 renovate, and repair elementary and secondary school buildings in public school
			 districts and community colleges across the United States in order to support
			 improved educational outcomes in those schools;
			(10)invest in the
			 Nation’s crumbling water infrastructure to protect public health and reduce
			 pollution;
			(11)upgrade and
			 repair the Nation’s system of flood protection infrastructure, such as levees,
			 to protect public safety; and
			(12)invest in the
			 infrastructure of the United States to address vulnerabilities to natural
			 disasters and the impacts of extreme weather.
			
